department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number numbers number release date date no third party contact uil legend a b c d dear ------------------ this is in response to your ruling_request as to the tax consequences of the proposed reorganization described below the code and is classified as hospital described in sec_170 a’s board_of directors is appointed by b the code and is classified as a supporting_organization described in sec_509 b performs long range planning management and coordination services for a c and d the code and is classified as a supporting_organization described in sec_509 c performs investment management and fundraising activities for a c’s board_of directors is appointed by b the code and is classified as an organization described in sec_509 d performs pediatric home healthcare services and is affiliated with a entities being transferred to a after the dissolution of b and d a’s primary function will continue to be the operation of a pediatric hospital but management functions previously performed by b and the pediatric home healthcare services provided by d will be merged into a is exempt from federal_income_tax as an organization described in sec_501 of b is exempt from federal_income_tax as an organization described in sec_501 of c is exempt from federal_income_tax as an organization described in sec_501 of d is exempt from federal_income_tax as an organization described in sec_501 of the proposed reorganization involves the dissolution of b and d with the assets of those a’s operations c will continue to perform its investment management and fundraising operations to support a the simplification of the multi-entity corporate structure into a traditional parent-subsidiary relationship between a and c will enable a and c to operate in a more efficient and effective manner following the reorganization a will amend its governing instruments to provide that the election of its directors will be by the directors themselves rather than by b furthermore a’s bylaws will be amended to facilitate increased planning between a and c by creating joint committees between the two organizations appointment of its directors by a and to facilitate increased cooperation between the two entities through a shared committee structure this will allow the two entities to better integrate the fundraising and investment responsibilities of c with the healthcare responsibilities of a following the reorganization c will modify its governing instruments to provide for a b c and d are requesting the following rulings the proposed reorganization and transfer of assets to a from b and d will not give rise to unrelated_business_taxable_income pursuant to sec_511 through of the code to a b or d a will continue to be described in sec_501 of the code and classified as an organization described in sec_170 and sec_509 of the code after the proposed reorganization the provision of home health care services by a following the proposed reorganization will not result in unrelated_business_taxable_income attributable to a under sec_511 through of the code c after amendments to its articles of incorporation and amended and restated bylaws will not be a private_foundation and will continue to qualify as a supporting_organization of a pursuant to sec_509 of the code after the proposed reorganization the sharing of assets and services among a and c along with the related allocations of costs or other contractual arrangements for sharing assets and will give rise to unrelated_trade_or_business taxable_income to either a or c under sec_511 through of the code law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization’s assets will be considered dedicated for an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles be distributed for one or more exempt purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in code sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 iv scott on trusts sec_368 sec_372 3rd ed and revrul_69_545 1969_2_cb_117 organization which is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 sec_1_509_a_-4 of the regulations provides that a supporting_organization will satisfy the organizational_test of sec_509 if its articles limit the purposes of such organizations one or more of the purposes set forth in sec_509 do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in i of the paragraph state the specified public supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subparagraph iii of this subparagraph sec_509 of the code excludes from the definition of a private_foundation an sec_1 a - e of the regulations provides that an organization will be operated exclusively to support one or more specified publicly supported organizations only if it engaged solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization similarly an organization will be operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations sec_1_509_a_-4 of the regulations provides in part that in order to meet the operational_test an organization may engage in fundraising activities sec_1_509_a_-4 of the regulations provides that each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed by or elected by the governing body of one ore more publicly supported organizations organizations exempt from federal_income_tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly attributable to such business activity sec_511 of the code imposes a tax on the unrelated_business_taxable_income or sec_513 of the code defines the term unrelated_trade_or_business as any trade sec_1_513-1 of the regulations defines unrelated_business_taxable_income to sec_1_513-1 of the regulations provides that a trade_or_business is related to or business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its exemption mean gross_income from any unrelated_trade_or_business regularly carried on sec_1 b states that the phrase trade_or_business includes activities carried on for the production_of_income and which possess the characteristics of a trade_or_business within the meaning of sec_162 of the code finally sec_1_513-1 explains that regularly carried on has reference to the frequency and continuity of the conduct of an activity and the manner in which the activity is pursued exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of any exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes income from debt-financed_property sec_514 of the code however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its charitable purposes constituting the basis for its exemption under sec_501 may qualify for recognition of exemption under sec_501 of the code this revenue_ruling gave consideration to two separate hospitals only one of which was determined to qualify for exempt status under sec_501 by weighing all the relevant facts and circumstances the revenue_ruling analyzed whether both the control and use of the hospitals were for the benefit of the public or for the benefit of private interests the hospital that qualified for exemption was found to be organized and operated to further the charitable purpose of promoting health by satisfying a community benefit standard that included among other factors revrul_69_545 1969_2_cb_117 sets forth standards under which a nonprofit_hospital sec_514 of the code provides for the taxation under sec_512 of the code of revrul_78_41 1978_1_cb_148 concludes that a_trust created by a hospital to revrul_72_209 1972_1_cb_148 provides that a nonprofit organization formed to a board_of directors that broadly represented the interests of the community the hospital that did not qualify for recognition of exemption was found to be operating for the private benefit of those who controlled it rather than for the benefit of the public provide low cost home health care for people of a community may qualify for exemption under sec_501 of the code as a charitable_organization the revenue_ruling concludes that by providing home nursing and therapeutic care in the manner described the organization serves many of the same health care needs of the community that hospitals traditionally serve and therefore is promoting health within the meaning of the general law of charity accumulate and hold funds to pay malpractice claims against the hospital qualified for exemption under sec_501 of the code as an integral part of the hospital the hospital provided the funds for the trust and the banker-trustee was required to make payments to claimants at the direction of the hospital the organization conducted an activity that the hospital could perform itself issue possess the characteristics of a trade_or_business regularly carried on see sec_512 discussed supra the transfer of assets will not subject a b or d to any_tax on unrelated_business_income under sections of the code issue sec_2 and will not be modified and it will be governed in the same manner as prior to the reorganization a will also provide home healthcare services that were provided by d as an organization described in sec_501 these services further a’s exempt purposes and will not subject a to the tax on unrelated_business_income under sections see revrul_72_209 supra therefore its current tax-exempt status under sec_501 of the code and classification as not a private_foundation as a hospital will not be affected by the reorganization issue reorganization as an integral part of a’s operations see revrul_78_41 supra c is still described as a sec_509 organization because its organizing documents provide that it will support a it is operated supervised or controlled by a and it is not controlled by any disqualified persons see sec_1_509_a_-4 sec_1_509_a_-4 and sec_1_509_a_-4 supra after the reorganization c will still conduct the same activities that it performed prior to the the transfer of assets to a from b and d are one time transfers and therefore will not a will continue to operate the hospital after the reorganization its articles of incorporation issue following the proposed reorganization the sharing of services and facilities between a and c whether or not a fee is charged and transfers of assets between a and c will be substantially related to the exercise or performance of the exempt purposes of a and c and will therefore not constitute unrelated_trade_or_business activities subject_to tax therefore a and c will be merely supplying a related charitable_organization with a service or facility necessary for and in the furtherance of the performance of exempt functions under sec_501 based on all the facts and circumstances described above we rule as follows the proposed reorganization and transfer of assets to a from b and d will not give rise to unrelated_business_taxable_income attributable to either a b or d under sec_511 through of the code a will continue to be described in sec_501 of the code and classified and as an organization described in sec_170 and sec_509 of the code the provision of home health care services by a following the proposed reorganization will not result in unrelated_business_taxable_income attributable to a under sec_511 through of the code c after amendments to its articles of incorporation and amended and restated bylaws will not be a private_foundation and will continue to qualify as a supporting_organization of a pursuant to sec_509 of the code after the proposed reorganization the sharing of assets and services among a and c along with the related allocations of costs or other contractual arrangements for sharing assets and services will not give rise to unrelated_trade_or_business taxable_income to either a or c under sec_511 through of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice sincerely steven b grodnitzky acting manager exempt_organizations technical group
